Case 1:03-cv-01042-MJG Document 251 Filed 02/05/20 Page 1 of 1
Case 1:03-cv-01042-MJG Document 250-6 Filed 02/05/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
BALTIMORE DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

PLAINTIFF,
V. NO. 1:03-CV-1042-MJG

AGORA, INC., et al.,

DEFENDANTS.

 

somerenckcceuouoen

It is, this 5 day of Lek. 2020, by the United States District Court for
the District of Maryland:

ORDERED that Defendant Pirate Investor’s Unopposed Motion to Vacate the Permanent
Injunction Pursuant to Federal Rule of Civil Procedure 60(b)(5) (ECF No. 250) is GRANTED;
and it is further

ORDERED that the Permanent Injunction (ECF No. 124) is VACATED only as to
Defendant Pirate Investor, LLC (currently doing business as Stansberry & Associates Investment
Research, LLC).

JOD Bt Dah

United States District Judge

 
